Title: Instructions to Brigadier General John Sullivan, 7 November 1775
From: Unknown
To: 



[Cambridge, 7 November 1775]

Orders for Brigadier General Sullivan Given at Head Quarters November 7th 1775
You are to proceed Immediately to Portsmouth in New Hampshire and Compleat the works already began to Secure that and the other Towns at the Entrance of Piscataway River from any Attacks by Ships of War—for this purpose you are to fix Ships and fire Rafts in such places as you find most Convenient to prevent the Enemy from passing up the River. As great Calamities and Distress are brought upon our Seaport Towns through the Malicious endeavours and false representations of many persons holding Commissions under the Crown, who not Content with bringing distruction upon Some of our principal Towns are yet using every Art that Malice can devise to Reduce others to the same unhappy State in hopes by such diabolical and Cruel conduct to please an Arbitrary and Tyrannical Ministry and to receive from them in return a Continuance of such places and pensions as they now hold at the Expence of the Blood and Treasure of this distress’d Continent. You are therefore Immediately upon your Arrival in that province to Sieze such persons as hold Commissions under the Crown and are acting as open and avow’d Enemies to their Country and hold them as hostages for the Security of those Towns which Our Ministerial Enemies threaten to Invade. In case any attack should be made upon Portsmouth or other Seaports in that Quarter you are Immediately to collect such force as can be raised to repel the Invasion and at all Hazards prevent the Enemy from Landing and taking possession of any posts in that Quarter—When you have Compleated the works at portsmouth and Secured the passage of the River there you are to Return without delay to the Army—unless you find the Enemy

are about to make an Immediate attack upon that or the Neighbouring Towns. The above is rather to be considered as matters of advice, than orders; as I do not conceive myself authorizd to Involve the Continent in any Expence for the defence of Portsmouth, or other place out of the Line of the great American defence; particular Colonies being called upon by the Congress to prepare for their own Internal Security. Given under my hand the day & year above.

Go: Washington

